                                                                             EXHIBIT A



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

  KELLY PAINTER-HART and SETH
  HART, her husband,

                       Plaintiffs,
                                                 Case No. 3:20-cv-00418-CEA-HBG
          vs.

  SIENTRA, INC.,

                       Defendant.


          STIPULATED ORDER GOVERNING
      CONFIDENTIALITY OF SIENTRA PREMARKET
    APPROVAL APPLICATION (PMA070004) MATERIALS

         Plaintiffs and Defendant Sientra, Inc. (collectively, “Parties) agree that

 a confidentiality order is warranted because, pursuant to the Court’s March

 19, 2021, Order (Doc. 41), Sientra will disclose Highly Confidential Premarket

 Approval application (P070004) materials (“PMA070004 Materials”) to

 Plaintiffs. The Parties have therefore asked the Court to enter this stipulated

 Order setting forth the conditions for treating and using such information.

         Pursuant to Federal Rule of Civil Procedure 26(c) and its inherent

 authority, the Court enters this Stipulated Order Governing Confidentiality

 of Sientra Premarket Approval Application (PMA070004) Materials (“Order”

 or “Confidentiality Order”).

    I.        PURPOSES AND LIMITATIONS

         1.     This Order will govern PMA070004 Materials that Sientra is




Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 1 of 8 PageID #: 494
 designating as containing Highly Confidential Information (term defined

 herein) and being furnished to counsel for Plaintiffs.

        2.     This Order is binding on all Parties and their counsel in the

 above-captioned action (“Action”). The purpose of this Order is to expedite the

 flow of information disclosures and protect material to be kept confidential,

 pursuant to the Court’s inherent authority, its authority under Federal Rule

 of Civil Procedure 26(c), and the judicial opinions interpreting the rule.

 II.    CONFIDENTIALITY

        3.     “Document” is accorded its broadest possible meaning and

 includes, but is not limited to, the whole page or file or any portion thereof of

 any written, printed or graphic matter, and any computer file, record or tape

 produced by or obtained from any party or non-party, any electronically

 stored information, or any copy, extract, or complete or partial summary

 prepared therefrom, and any document or thing covered by Fed. R. Civ. P. 34.

        4.     “Information” includes, but is not limited to, documents and

 other data, any data and information associated with documents (whether

 physical or in electronic format), and data and information derived from

 objects other than documents, produced or disclosed by Sientra to counsel for

 Plaintiffs.

        5.     Sientra may designate PMA070004 materials as “HIGHLY

 CONFIDENTIAL” because these materials contain confidential and

 competitively-sensitive information such as product designs or strategies,




                                     2
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 2 of 8 PageID #: 495
 manufacturing and quality assurance specifications and processes, study

 protocols, testing protocols, test data and results, and other information, the

 disclosure of which to third party competitors may result in commercial harm.

       6.      Procedure for Confidentiality Designations.

                  (a)      Designation.   To   designate    Information   Highly

            Confidential, Sientra will mark it or identify it as such.

                  (b)      Marking. All or any part of a document or tangible

            object from PMA070004 may be designated Highly Confidential by

            marking an appropriate legend (such as “Highly Confidential –

            Subject to Confidentiality Order”) on the face of the document and

            each page so designated. With respect to tangible items or

            electronically stored Information produced in native format, the

            appropriate legend will be marked, if practicable, on the face of the

            tangible item or media containing electronically stored Information.

            Otherwise, at the time of disclosure, production or filing, Sientra

            may provide written notice to the counsel for Plaintiffs stating that

            such tangible item or media is Highly Confidential or contains such

            Information.

                  (c)      Timing. Subject to the provisions of Paragraph 6(d),

            Sientra must designate documents and other objects as Highly

            Confidential before disclosure.

                  (d)      Errors. Erroneous disclosure of Highly Confidential



                                     3
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 3 of 8 PageID #: 496
            Information without markings does not waive the confidential status

            of such Information. If that Highly Confidential Information is

            disclosed without a marking or designation of it as such, then Sientra

            may thereafter assert a claim or designation of confidentiality, and

            promptly provide replacement media. Thereafter, the counsel for

            Plaintiffs must immediately return the original unmarked

            Information and all copies of the same to Sientra.

       7.      Access to Highly Confidential Information. Counsel for Plaintiffs

 is authorized to share Highly Confidential Information with only the

 following persons and entities related to the Action:

                  (a)    The Court and its staff;

                  (b)    Attorneys of record in the Action and their affiliated

            attorneys, paralegals, clerical and secretarial staff employed by such

            attorneys who are actively involved in the Action and are not

            employees of any Party;

                  (c)    Any other person to whom Sientra, in writing,

            authorizes disclosure.

       8.      Use of Highly Confidential Information.

                  (a)    Restricted   to   This     Action.   Highly   Confidential

            Information will be used by the persons authorized in Paragraph

            7 to receive such information only for the purposes of preparing

            for, conducting, participating in the conduct of, and/or prosecuting



                                     4
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 4 of 8 PageID #: 497
          the Action—and not for any business or other purpose.

                (b)    Filings. All parties will make reasonable efforts to

          avoid requesting the filing of Highly Confidential Information under

          seal by, for example, redacting or otherwise excluding from a

          submission to the Court any such Information not directly pertinent

          to the submission. Where not reasonably possible, any Party

          wishing to file a document or paper containing Highly Confidential

          Information will comply with “The Procedure Required to Obtain

          Leave to File Under Seal,” set forth in the Order Regarding Sealing

          Confidential Information, see (Doc. 7, at PageID# 42).

                (c)    Hearings. If counsel for Plaintiffs intend to use Highly

          Confidential Information during a pre-trial hearing, they must

          provide written notice, no fewer than five days before the hearing,

          to Sientra and to the Court. Shorter notice may be provided if the

          counsel for Plaintiffs could not have reasonably anticipated the need

          to use the document(s) at the hearing five days in advance. Under

          such circumstances, the counsel for Plaintiffs will provide written

          notice immediately upon identification of that need. The use of such

          Highly Confidential Information during the pre-trial hearing will be

          determined by agreement of the Parties or by Order of the Court.

                (d)    Subpoena by Other Courts or Agencies. If another court

          or an administrative agency subpoenas or otherwise orders



                                     5
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 5 of 8 PageID #: 498
            production of Highly Confidential Information provided under the

            terms of this Order, counsel for Plaintiffs must notify Sientra

            (through counsel of record) in writing within five days of all of the

            following: (a) the discovery materials that are requested for

            production in the subpoena; (b) the date by which compliance with

            the subpoena is requested; (c) the location at which compliance with

            the subpoena is requested; (d) the identity of the party serving the

            subpoena; and (e) the case name, jurisdiction, docket, and charge or

            case/matter number identifying the proceeding in which the

            subpoena or other process has been issued. Highly Confidential

            Information will not be produced before Sientra has received written

            notice and been provided a reasonable opportunity to object. Further,

            counsel for Plaintiffs will cooperate with Sientra in any proceeding

            related thereto.   Sientra will bear the burden and all costs of

            opposing the subpoena on grounds of confidentiality.

       9.      Return of PMA070004 Materials. Within ninety days of the

 termination of this Action, counsel for Plaintiff must destroy or return (at the

 election of Sientra) all originals and/or copies of Highly Confidential

 Information. At the written request of Sientra, any person or entity having

 custody or control of recordings, notes, memoranda, summaries or other

 written materials, and all copies thereof, related to or containing PMA070004

 materials produced by Sientra will deliver to the Sientra a declaration




                                     6
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 6 of 8 PageID #: 499
 certifying that reasonable efforts have been made to assure that all

 PMA070004 Materials have been destroyed or delivered to Sientra in

 accordance with the terms of this Confidentiality Order. Notwithstanding the

 aforementioned requirement to return or destroy documents, counsel for

 Plaintiffs are permitted to retain (i) a list of the documents by Bates Number

 that are produced Sientra under this Confidentiality Order; (ii) any document

 that has been filed without any restriction as to disclosure; and (iii) attorney

 work product so long as that work product does not duplicate verbatim

 substantial portions of the text or images of the designated documents. The

 retained work product will continue to be confidential under this Order.

 IV.    MISCELLANEOUS

        10.    Violations of the Confidentiality Order. If any person or party

 violates the terms of this Confidentiality Order, Sientra may apply to the

 Court to obtain relief against any such person or party violating or

 threatening to violate any of the terms of this Confidentiality Order. If Sienta

 seeks injunctive relief, it must direct the petition for such relief to this Court.

 The parties and any other person subject to the terms of this Confidentiality

 Order agree that this Court will retain jurisdiction over it and them for the

 purpose of enforcing this Confidentiality Order.

        11.    Confidentiality Order Remains in Force: This Confidentiality

 Order will remain in force and effect until modified, superseded, or

 terminated by order of the Court made upon reasonable written notice.




                                     7
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 7 of 8 PageID #: 500
 Unless otherwise ordered, or agreed upon by the parties, this Confidentiality

 Order will survive the termination of the Action. The Court retains

 jurisdiction   even after termination    of the    Action   to   enforce   this

 Confidentiality Order and to make such amendments, modifications,

 deletions and additions to this Confidentiality Order as the Court may from

 time to time deem appropriate.

        SO ORDERED.

      Date: April 30, 2021

                                           ENTER:


                                            ____________________________
                                            H. Bruce Guyton




                                     8
Case 3:20-cv-00418-CEA-HBG Document 50 Filed 04/30/21 Page 8 of 8 PageID #: 501
